DETAILED ACTION
Status of Application
	Receipt of the Claim set, filed on 3/31/2021 is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi et al. (WO2017018322A1 machine translation) hereinafter Yasukochi in view of Suzuki et al. (US20150164862A1) hereinafter Suzuki.
	Yasukochi is drawn to a patch comprising a support and a pressure-sensitive adhesive layer laminated on one side of the support, wherein the pressure-sensitive 
 	Regarding claim 1, Yasukochi discloses patch comprising a support and a pressure-sensitive adhesive layer laminated on one side of the support, wherein the pressure-sensitive adhesive layer is asenapine or a pharmaceutically acceptable salt thereof, a pressure-sensitive adhesive base (pg. 1). The tackifier resin is a component that adjusts the stickiness of the pressure-sensitive adhesive layer. As the tackifier resin, an alicyclic saturated hydrocarbon resin is preferable from the viewpoint of excellent drug release property (pg. 6).
 	Yasukochi does not explicitly disclose the skin permeation rate of the patch wherein the ratio of the maximum skin permeation rate of asenapine to the minimum skin permeation rate from the time when the maximum skin permeation rate is reached to 24 hours is less than 1.62.
 	However, Suzuki is drawn to a patch comprising a support layer, asenapine or pharmaceutically acceptable salt, and a pressure-sensitive adhesive (abstract).
 	Suzuki discloses FIG. 3 is a graph showing skin permeation rates of asenapine in patches obtained in Example 1 and Comparative Examples 1 and 2 ([0024]; Fig. 3).
Example 1 has a maximum skin permeation rate of 20 and a minimum skin permeation rate from the time when the maximum skin permeation rate is reached to 24 hours of 14, thus the ratio is approximately 1.42 (less than 1.62).

    PNG
    media_image1.png
    450
    655
    media_image1.png
    Greyscale

	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Yasukochi, to have the skin permeation rate, as previously disclosed by Suzuki, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Yasukochi and Suzuki are both in the field of asenapine containing patches, and Suzuki discloses an asenapine patch being excellent in production stability and stability over time of the skin permeability [0011], to reduce the variation in the skin permeability of the drug among pharmaceutical preparations to be obtained [0021]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Yasukochi and Suzuki, by 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
 	Regarding claims 2-4, Yasukochi discloses the pressure-sensitive adhesive base is a component that imparts adhesiveness to the pressure-sensitive adhesive layer, and examples thereof include silicone-based pressure-sensitive adhesive bases (pg. 3). Yasukochi discloses the silicone-based adhesive base is a compound having an organopolysiloxane skeleton. Examples of the silicone-based adhesive base include dimethylpolysiloxane, polymethylvinylsiloxane, and polymethylphenylsiloxane. Specific silicone-based adhesive bases include, for example, BIO-PSA (registered trademark) 7-4301 Silicone Adaptive, BIO-. PSA (registered trademark) 7-4302 Silicone Adaptive, BIO-PSA (registered trademark) 7-4201 Silicone Adaptive, BIO-PSA (registered trademark) 7-4202 Silicone Adaptive, BIO-PSA (registered trademark) 7-4101 Silicone BIO-PSA (registered trademark) 7-4102 Silicone Adaptive (amine-compatible silicone-based pressure-sensitive adhesive base; as recited in [0016] of the instant specification) (pg. 5).
 	Regarding claim 5, Yasukochi discloses the content of the silicone-based pressure-sensitive adhesive base is 0 to 98% by mass, preferably 0 to 85% by mass, based on the total mass of the pressure-sensitive adhesive layer (pg. 5).

 	Regarding claim 7, Yasukochi discloses examples of the absorption enhancer include oleic acid (pg. 6). Yasukochi discloses when the pressure-sensitive adhesive layer contains an absorption-promoting agent, the content of the absorption-promoting agent is preferably 0 to 20% by mass (pg. 7).
 	Regarding claims 8-9, Yasukochi discloses the acrylic pressure-sensitive adhesive base is a component that imparts adhesiveness to the pressure-sensitive adhesive layer, and is, for example, a (co) polymer of one or more (meth) acrylic acid alkyl esters. Examples of the (meth) acrylic acid alkyl ester include butyl (meth) acrylate, isobutyl (meth) acrylate, hexyl (meth) acrylate, octyl (meth) acrylate, 2-ethylhexyl (meth) acrylate, and ( Meta) decyl acrylate and the like. In addition, in this specification, the term "(meth) acrylic acid" means either one or both of acrylic acid and methacrylic acid, and similar expressions are similarly defined.
 	Yasukochi discloses the acrylic pressure-sensitive adhesive base may be a copolymer formed from a (meth) acrylic acid alkyl ester (main monomer) and a comonomer. Examples of the main monomer include methyl (meth) acrylate, ethyl (meth) acrylate, butyl (meth) acrylate, hexyl (meth) acrylate, heptyl (meth) acrylate, and octyl (meth) acrylate. Examples thereof include 2-ethylhexyl (meth) acrylate, and one of these may be used alone or in combination of two or more. The comonomer may be a component that can be copolymerized with the (meth)acrylic acid alkyl ester. Examples of the comonomer include (meth) acrylic acid hydroxyalkyl ester, ethylene, propylene, 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615